DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
2.	The terminal disclaimer filed on 30 November 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT No. 10,841,352 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
3.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.	The application has been amended as follows:










In the Claims:

30. (Currently Amended) The method of claim 29, wherein historical playback data for the media file is used by the client system to determine the non-chronological order.

31. (Currently Amended) The method of claim 29, wherein the non-chronological order is based upon profile data associated with a user of the client system.

32. (Currently Amended) The method of claim 29, wherein a combination of profile data associated with a user of the client system matched with historical playback data for the media file are used to determine the non-chronological order.

33. (Currently Amended) A server system connected to a client system that includes a browser rendering a markup language file that includes a media file reference having a parameter indicating that non-chronological buffering is permitted, comprising: a hardware processor configured to initiate the following executable operations: receiving, from the client system, a single request that includes the parameter and identifies a plurality of segments to be buffered in a non-chronological order; and forwarding, to the client system, the identified plurality of segments in the non- chronological order.

34. (Currently Amended) The system of claim 33, wherein the non-chronological order is specified in the markup language file.

35. (Currently Amended) The system of claim34, wherein the non-chronological order is based upon historical playback data for the media file.

36. (Currently Amended) The system of claim 33, wherein the non-chronological order is determined by the client system.

36, wherein historical playback data for the media file is used by the client system to determine the non-chronological order.

38. (Currently Amended) The system of claim 36, wherein the non-chronological order is based upon profile data associated with a user of the client system.

39. (Currently Amended) The system of claim 36, wherein a combination of profile data associated with a user of the client system matched with historical playback data for the media file are used to determine the non-chronological order.

40. (Currently Amended) A computer program product, comprising: a computer-readable storage medium have stored therein program code, the program code, which when executed by a server system connected to a client system that includes a browser rendering a markup language file that includes a media file reference having a parameter indicating that non-chronological buffering is permitted, causes the server system to perform: receiving, from the client system, a single request that includes the parameter and identifies a plurality of segments to be buffered in a non-chronological order; and forwarding, to the client system, the identified plurality of segments in the non- chronological order.

41. (Currently Amended) The computer program product of claim 40, wherein the non-chronological order is specified in the markup language file.

42. (Currently Amended) The computer progtram product of claim 41, wherein the non-chronological order is based upon historical playback data for the media file.

43. (Currently Amended) The computer progtram product of claim 40, wherein the non-chronological order is determined by the client system.

44. (Currently Amended) The computer program product of claim 43, wherein historical playback data for the media file is used by the client system to determine the non-chronological order.

45. (Currently Amended) The computer program product of claim 43, wherein the non-chronological order is based upon profile data associated with a user of the client system.









Allowable Subject Matter
5.	The following is a statement of reasons for the indication of allowable subject matter:  
Claims 26, 33, and 40 contain similar limitations and inventive concepts to the already allowable limitations of at least Claim 1 of related application no. 13/686275, now US Pat No. 10,841,352 as for the reasons for allowance set forth on pages 2-3 of the Notice of Allowance dated 14 August 2020 which is hereby incorporated by reference. The examiner agrees with the decision by the Patent Trial and Appeal Board and finds the claimed invention to be patentably distinct from the prior arts of record.

6.	Thus, Claims 26-45 are considered allowable for analogous reasons as highlighted above and when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065,1069 (Fed. Cir. 1999).

7.	When taken in context the independent claims as a whole were not uncovered in the prior art, the dependent claims are also allowed as they depend upon allowable independent claims.

8.	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.






Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	A) Namburi et al. (US 2011/0194487 A1) discloses receiving out of order packets and buffering packets to efficiently decoding the data in the packets. 
	B) Chen et al. (US 7,324,555) discloses a client server that requests a resend of the packet that is not in order. Those packets received but out of order are then buffered and the next packet is received. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630.  The examiner can normally be reached on Mon-Fri 10:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/ANTHONY MEJIA/Primary Examiner, Art Unit 2451